Citation Nr: 9910422	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder as a result of exposure to herbicides. 

2.  Entitlement to service connection for a skin disorder, 
claimed as chloracne as a result of exposure to herbicides.  

3.  Entitlement to an increased rating for left foot 
disorder, including bunion of left first metatarsal, hallux 
rigidus, hallux valgus and osteoarthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946 and from September 1950 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995  rating decision from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied service connection for 
chloracne as a result of herbicide exposure and denied 
entitlement to an increased (compensable) evaluation for a 
left foot disorder.  This rating decision did not address the 
veteran's claim for entitlement to service connection for a 
respiratory disorder as a result of herbicide exposure that 
had been filed in December 1994 with the chloracne claim.

While the appeal was pending, the RO, in a January 1998 
rating decision, granted an increased (compensable) 
evaluation for the veteran's service-connected left foot 
disorder to 10 percent disabling.  The veteran has indicated 
continued disagreement with this decision. 

The issue concerning entitlement to service connection for a 
respiratory disorder as a result of exposure to herbicides 
comes before the Board from a January 1998 rating decision, 
which, in part, denied such entitlement.  The record reveals 
that he was advised of this decision in the supplemental 
statement of the case (SSOC) issued on February 4, 1998.  The 
record shows that he was apprised of his appellate rights 
regarding that particular rating decision on February 20, 
1998, after the supplemental statement of the case addressing 
this issue was issued.  The veteran, through his 
representative filed a document, which serves as a notice of 
disagreement with this decision on January 25, 1999.  If one 
document, filed after the issuance of a statement of the 
case, cannot be both a NOD and a substantive appeal, the 
Board notes that it may waive the filing of a substantive 
appeal.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  
Furthermore, the Board believes that proceeding with review 
would not be prejudicial to the veteran as it would comport 
with the veteran's stated desire for appellate review of his 
claims. 


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's current respiratory disorders, diagnosed as small 
airways disease and emphysema, are related to exposure to 
herbicides or otherwise related to service.

2.  The record contains no evidence of a diagnosis of 
chloracne, and the fungal infections diagnosed as tinea and 
onychomycosis are not shown by competent medical evidence to 
be related to exposure to herbicides or otherwise related to 
service.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a respiratory disorder and 
skin disorder, claimed as chloracne, as a result of exposure 
to herbicides are plausible.  

4.  The veteran's left foot disorder is manifested by 
complaints of problems wearing shoes other than sandals, with 
physical findings of 14 degrees of hallux valgus, with an 
inability to passively or actively extend or flex the first 
left metatarsal phalangeal (MTP) joint.


CONCLUSION OF LAW

1.  The claims of entitlement to service connection for 
respiratory and skin disorders are not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).  

2.  The criteria for an increased evaluation for a left foot 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.71a Diagnostic Codes 5003, 5280 
and 5281 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Agent Orange Claims

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well-
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the veteran.  See 
King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and certain 
diseases becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1998) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; Porphyria cutanea tarda; multiple 
myeloma, prostate cancer, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence, which indicates that the claim is 
plausible, is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Respiratory Condition

Service medical records reflect that the veteran was exposed 
to people with active tuberculosis in March 1963.  In May 
1965 a test was positive for diplococcus pneumonia.  A 
positive purified protein derivative (PPD) tuberculosis test 
was also revealed in May 1965, and the positive results were 
noted in June 1965.  Chest X-rays performed in August 1965 
and September 1965 were normal and a March 1966 chest 
examination revealed no significant abnormalities.  The 
report from a February 1968 annual examination noted wheezing 
and diagnosed bilateral bronchitis.  Annual examinations from 
June 1969 and January 1970 noted no evidence of respiratory 
disorders.  The veteran's June 1972 retirement examination 
noted normal findings on examination of the lungs and chest, 
with negative chest X-ray results and 70 millimeters dry 
reading.  He did give a history of asthma in his report of 
medical history in June 1972, but of no other respiratory 
complaints.  

From 1990 through 1996 the veteran received postservice 
medical treatment through the Army Community Hospital.  The 
treatment notes included findings regarding his lungs from 
time to time.  A May 1990 examination revealed findings of 
grossly normal heart and lungs, with no apparent active 
disease seen.  A June 1993 treatment note revealed no 
evidence of chest pain or exertional dyspnea, and the heart 
and lungs were within normal limits.  Negative lung findings 
were repeated in April 1994. 

The report of a May 1995 VA Agent Orange examination revealed 
complaints of dyspnea.  Pulmonary function test findings 
demonstrated evidence of small airways disease.  The 
diagnosis was emphysema.  

The report of a December 1995 private clinical record 
indicated that the lungs were clear.

Upon review of the evidence, the Board finds that a claim for 
service connection for a respiratory disorder is not well 
grounded.  The service medical records revealed that the 
inservice episodes of pneumonia and bronchitis were acute and 
transitory, with the condition fully resolved within the same 
month of injury and no evidence of residuals on the 
separation examination.  The service medical records also 
revealed exposure to tuberculosis, with a positive tine test, 
but no evidence of active disease.  There is no medical 
evidence revealing that the findings on the May 1995 VA 
examination, showing small airways disease and emphysema, are 
related to service.  Moreover, there is no basis for service 
connection for a respiratory disorder secondary to Agent 
Orange exposure, since any respiratory disorders currently 
diagnosed do not fall within the criteria for a presumptive 
disease secondary to herbicide exposure under 38 C.F.R. § 
3.309(e) (1998).

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a nexus between the current 
respiratory findings of small airways disease and emphysema 
and active duty.  As such the claim fails to meet the third 
element required to be well grounded under Caluza, supra.

Under these circumstances, the Board concludes that the 
veteran has not met the burden of presenting evidence of a 
well-grounded claim for service connection for a neck 
disorder, as imposed by 38 U.S.C.A. §  5107(a).  The claim, 
therefore, must be denied.  And since the veteran has failed 
to present a well-grounded claim for service connection for a 
neck disorder, VA has no duty to assist him in the 
development of facts pertaining to the claim.  

Skin Disorder

Service medical records reveal that the veteran was treated 
for an abdominal rash, which was diagnosed as a questionable 
allergic rash in November 1944.  In August 1945, he was seen 
for a sore throat with swollen glands and was noted to have 
an acutely hypertrophied rash on his thighs, believed to be 
in conjunction with the swollen lymph nodes, and of 
undetermined cause.  In June 1959, the veteran was seen in 
sick call with complaints of pigmentation of skin over the 
shoulders and back progressing over past year and scattered 
large areas of increased pigmentation.  Some areas were 5 to 
6 centimeters across, with no prescription indicated.  In 
September 1960 he was seen for a breaking out on the upper 
part of his body for about three days and was diagnosed with 
herpes zostrus.  The veteran's separation examination of June 
noted normal findings on skin examination, apart from a 
tattoo on the left arm.

From 1990 through 1996 the veteran received postservice 
medical treatment through the Army Community Hospital.  
Throughout his treatment he was seen repeatedly for skin 
problems involving his hands and feet.  He was diagnosed with 
fingernail fungus in August 1989.  In October 1990 he was 
treated for onychomycosis of the toenails.  He was seen in 
July 1991 for complaints of fungal infection of the finger 
and toenails and diagnosed with onychomycosis.  In June 1995 
he was again diagnosed with onychomycosis of the fingernails.  
In October 1996, he was seen for complaints of a dry scaly 
rash on the palms of both hands and some lesions on the left 
fingernails.  He was referred to dermatology, with a history 
given of such complaints coming and going since he served in 
Vietnam.  The October 1996 dermatology consult noted the 
nails to be thickened and yellowed and the palms of the hands 
having scattered scaly plagues, diffusely hyperkeratotic and 
fissured.  He was diagnosed with hand psoriasis/eczema.  No 
diagnosis of chloracne is of record.

The report from the May 1995 VA Agent Orange examination 
included a skin evaluation.  The findings included tinea of 
the hands, feet, groin and nails.  The diagnosis was 
generalized tinea.

Upon review of the evidence, the Board finds that a claim for 
service connection for a skin disorder is not well grounded.  
The service medical records revealed that the inservice 
episodes of skin rash and hyperpigmentation referred to as 
herpes zostrus,  were acute and transitory, with the 
condition fully resolved and no evidence of residuals on the 
separation examination.

There is no medical evidence showing that the findings from 
the Army Community Hospital treatment notes or from the May 
1995 VA examination showing onychomycosis, psoriasis, eczema 
and tinea of the hands, feet, groin and nails are related to 
service.  There is no medical opinion linking the current 
fungal and skin infections to the acute and transitory skin 
rashes inservice.  Moreover, there is no basis for service 
connection for any skin disorder secondary to Agent Orange 
exposure, since any skin disorders currently diagnosed do not 
fall within the criteria for a presumptive disease secondary 
to herbicide exposure under 38 C.F.R. 
§ 3.309(e) (1998).  The medical evidence throughout the 
record contains no diagnosis of chloracne, which is the 
presumptive skin disease secondary to herbicide exposure 
under 3.309.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a nexus between the current findings 
of onychomycosis, psoriasis, eczema and tinea of the hands, 
feet, groin and nails and active duty.  As such the claim 
fails to meet the third element required to be well grounded 
under Caluza, supra.

Under these circumstances, the Board concludes that the 
veteran has not met the burden of presenting evidence of a 
well-grounded claim for service connection for a skin 
disorder, as imposed by 38 U.S.C.A. §  5107(a).  The claim, 
therefore, must be denied.  And since the veteran has failed 
to present a well-grounded claim for service connection for a 
skin disorder, VA has no duty to assist him in the 
development of facts pertaining to the claim.  


Increased Evaluation For Left foot Disorder

Factual Background

The veteran contends that the symptomatology attributable to 
his service-connected left foot disorder is more severe than 
currently evaluated.  He alleges that he has to walk with a 
cane and wear sandals or shoes at least two sizes too large 
for him due to his left foot disorders.  

A June 1946 discharge examination revealed pes planus, second 
degree, existed prior to service and asymptomatic.  Service 
medical records reveal that the veteran was treated for a 
bunion on the left foot in June 1972, which was described as 
painful.  Surgery was scheduled, but apparently not done.  
The report from his June 1972 retirement examination revealed 
a diagnosis of exostosis head, left first metatarsal.  
 
From 1990 through 1996 the veteran received postservice 
medical treatment through the Army Community Hospital.  This 
treatment included treatment for complaints of left foot 
problems.  In February 1995, he was seen for various 
orthopedic complaints that also included left foot 
complaints.  He was noted to have a bunion at the top of the 
first metatarsal joint.  He had left great toe pain, minimal 
range of motion and severe decrease in joint space of the 
great toe.  The diagnosis was severe degenerative arthritis 
of the left metatarsal phalangeal (MTP) joint.  In April 
1995, X ray study of the left foot demonstrated degenerative 
changes mainly involving the first metatarsal phalangeal 
joint and calcaneus, with joint space narrowing, along with 
osteophyte formation of the MTP joint.  He was also shown to 
have spurs along the inferior aspect of the calcaneus and 
along the attachment of the Achilles tendon.  There was no 
evidence of bony fractures or dislocations.  The soft tissue 
demonstrated vascular calcifications.  

The report from the May 1995 VA Agent Orange examination 
noted the presence of painful bunion of the left foot, but he 
wore regular shoes and had no limp.  The diagnosis was bunion 
of the first MP joint, foot.  

On VA examination of the left foot in December 1996, the 
veteran gave a history of an inservice foot injury, with 
bunion on the foot on retirement X-ray, and no history of 
surgery on the foot.  The skin of the foot was warm and dry.  
Complaints of the toe having become progressively worse, to 
the point he can't wear regular shoes, only sandals were 
elicited from the veteran.  Surgical correction was noted to 
be a feasible option, but would result in a stiff toe.  On 
objective examination, he walked with a bilateral limp, and 
could stand on his toes and heels.  He could only squat (knee 
bend) to 45 degrees, but this limitation was not only due to 
foot and ankle disorders, but also due to left knee and hip 
disorders.  There was a moderate bunion, with only 14 degrees 
of hallux valgus.  The veteran could not passively or 
actively extend or flex the first left MP joint.  There was 
no callus formation.  Skin was warm and dry and nails were 
grossly normal.  The diagnoses rendered included hallux 
valgus, left foot with osteoarthritis; hallux rigidus and 
bunions.  The hallux valgus was believed not related to 
specific trauma but perhaps to repetitive trauma.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Painful motion is also a factor of disability.  38 C.F.R. § 
4.40 (1998).  The Court has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By rating decision of January 1973, the RO granted service 
connection for bunions of the first left metatarsal and 
assigned a noncompensable evaluation under Diagnostic Code 
7819.  The RO in a January 1998 rating decision, increased 
the evaluation of the veteran's left foot disorder to 10 
percent disabling, and considered Diagnostic Code 5281, which 
also encompasses 5280.  The Board will also consider 
Diagnostic Code 5003, in light of the diagnosis of 
osteoarthritis. 

Unilateral hallux valgus is rated 10 percent disabling where 
there has been surgery, with resection of the metatarsal 
head.  A 10 percent rating is also for assignment where the 
hallux valgus is severe, if equivalent to amputation of the 
great toe.  38 C.F.R. Part 4, Diagnostic Code 5280 (1998).  
Similarly, when there is unilateral hallux rigidus, if 
severe, it is evaluated as equivalent to hallux valgus, 
severe and 10 percent is assignable under Diagnostic Codes 
5280 and 5281. 

Further, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (1998).  For the purpose 
of rating disability for arthritis, multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints on a parity with major joints.  38 
C.F.R. § 4.45, Part 4, Diagnostic Code 5002 (1998).

Upon review of the evidence, the Board finds that an 
increased evaluation for the veteran's left foot disorder is 
not warranted.  The currently assigned 10 percent evaluation 
is the maximum allowable evaluation for severe, unilateral 
hallux rigidus under the diagnostic codes 5280 and 5281.  As 
noted above, hallux rigidus by definition encompasses 
limitation of motion of the first metatarsal phalangeal 
joint. An evaluation for traumatic arthritis under the 
provisions of Diagnostic Codes 5003 and 5010 is to be 
assigned based upon the degree of limitation of motion of the 
afflicted joint.  Therefore, the Board observes that 
assignment of separate evaluations under Diagnostic Codes 
5003, 5010, and 5281 would result in the evaluation of the 
same disability under various diagnoses and thus prohibited 
by 38 C.F.R. § 4.14 (1998).

The Board also has considered the decision reached in DeLuca, 
supra.  However, DeLuca, supra and the provisions relating to 
arthritis are based on increments of limitation of motion and 
or limitation of function.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  However, there are no diagnostic codes that 
address limitation of motion of a toe or metatarsal. Rather 
the most appropriate diagnostic code rates by analogy to 
severe hallux valgus.  That has been done in this case and 
further analysis pursuant to Deluca, supra does not assist 
the veteran since the veteran has been awarded the maximum 
evaluation for the disorder under the appropriate diagnostic 
code.  There also is no need to consider DC 5284 for other 
foot injuries, as the veteran's foot disorder is not shown to 
be the result of a foot injury that falls outside of the 
criteria of Diagnostic Codes 5280, 5281 or 5003.  

In reaching this decision, the Board has considered the 
doctrine of according the veteran the benefit of the doubt, 
but the Board does not find that the record provides an 
approximate balance of negative and positive evidence with 
respect to the veteran's claim.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

The claim for service connection for a respiratory disorder 
is denied as not well grounded.

The claim for service connection for a skin disorder is 
denied as not well grounded.

The claim for an increased rating for a left foot condition, 
including bunion of left first metatarsal, hallux rigidus, 
hallux valgus and osteoarthritis is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

